        Case 3:19-cv-01743-SI         Document 67     Filed 11/08/19   Page 1 of 4




Stephen Manning (SBN 013373)                     Karen C. Tumlin (admitted pro hac vice)
smanning@ilgrp.com                               karen.tumlin@justiceactioncenter.org
Nadia Dahab (SBN 125630)                         Esther H. Sung (admitted pro hac vice)
nadia@innovationlawlab.org                       esther.sung@justiceactioncenter.org
INNOVATION LAW LAB                               JUSTICE ACTION CENTER
333 SW Fifth Avenue #200                         P.O. Box 27280
Portland, OR 97204                               Los Angeles, CA 90027
Telephone: +1 503 241-0035                       Telephone: +1 323 316-0944
Facsimile: +1 503 241-7733

Attorneys for Plaintiffs
(Additional counsel listed on signature page.)



                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

JOHN DOE #1; JUAN RAMON MORALES;                 Case No.: 3:19-cv-01743-SB
JANE DOE #2; JANE DOE #3; IRIS
ANGELINA CASTRO; BLAKE DOE;
BRENDA VILLARRUEL; and LATINO
NETWORK,                                         DECLARATION OF NADIA DAHAB IN
                                                 SUPPORT OF PLAINTTIFFS’ MOTION
                             Plaintiffs,         FOR PRELIMINARY INJUNCTION

       v.
DONALD TRUMP, in his official capacity as
President of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; KEVIN MCALEENAN, in his
official capacity as Acting Secretary of the
Department of Homeland Security; U.S.
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in
his official capacity as Secretary of the
Department of Health and Human Services;
U.S. DEPARTMENT OF STATE;
MICHAEL POMPEO, in his official capacity
as Secretary of State; and UNITED STATES
OF AMERICA,
                            Defendants.
            Case 3:19-cv-01743-SI       Document 67       Filed 11/08/19     Page 2 of 4




       I, Nadia Dahab, upon my personal knowledge, hereby submit this declaration pursuant to

28 U.S.C. § 1746 and declare as follows:

       1.       I am a Senior Staff Attorney at Innovation Law Lab and counsel for Plaintiffs in

the above-captioned matter.

       2.       On November 2, 2019, this Court held a hearing on Plaintiffs’ Motion for

Temporary Restraining Order, and later issued an Order “temporarily restrain[ing] and

enjoin[ing] [Defendants] from taking any action to implement or enforce Presidential

Proclamation No. 9945.” In that order, the Court held that “Plaintiffs have satisfied their burden

of showing Defendants’ implementation of the Proclamation likely constitutes final agency

action that is ‘arbitrary, capricious, [or] an abuse of discretion.’” The Court also issued a

scheduling order requiring Plaintiffs to file their Motion for Preliminary Injunction by Friday,

November 8, 2019. The Court set hearing on Plaintiffs’ Motion for Preliminary Injunction for

Friday, November 22, 2019.

       3.       On Sunday, November 3, 2019, I sent an e-mail to Defendants’ counsel inquiring

about when Plaintiffs could expect to receive a copy of the administrative record. After

receiving no response, I sent a follow-up e-mail to Defendants’ counsel on Monday, November

4, 2019, requesting a response to my inquiry by 5:00 p.m. Eastern Standard Time that same day.

       4.       Later in the day on Monday, November 4, 2019, I received an email from Mr.

Andrew Bernie, counsel for Defendants, stating that Defendants do not intend to produce an

administrative record by this Friday, and inviting Plaintiffs to meet and confer on the issue.

       5.       On Tuesday, November 5, 2019, the parties conferred telephonically. My

colleagues, Esther Sung and Stephen Manning, requested the administrative record relating to the

the posting on the U.S. Department of State’s website informing prospective visa applicants that



PAGE 1 - DECLARATION OF NADIA DAHAB IN SUPPORT OF
PLAINTTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
            Case 3:19-cv-01743-SI      Document 67       Filed 11/08/19      Page 3 of 4




their visas would be denied if they could not satisfy the Proclamation’s requirements. My

colleagues also requested the administrative record relating to the Notice of Information

Collection under OMB Emergency Review, published on October 29, 2019, which seeks public

comment on a methodology adopted by the State Department to implement the Proclamation.

Finally, my colleagues explained that, to the extent the Defendant agencies had been prepared to

implement the Proclamation on November 3, 2019, and had decided on how that implementation

would occur, such a decision and implementation constitutes final agency action within the

meaning of the Administrative Procedures Act. Defendants’ counsel informed my colleagues

that they would respond to our inquiry after they conferred with their clients.

       6.       On Wednesday, November 6, 2019, I sent an e-mail to Defendants, following up

on Plaintiffs’ request for the administrative record. Later that day, I sent a follow-up email

asking for Defendants’ position by 10:00 a.m. Pacific Standard Time on Thursday, November 7,

2019, and that if Defendants were unable to respond by then, Plaintiffs would seek the Court’s

guidance on the issue.

       7.       On Thursday, November 7, 2019, I received an e-mail Mr. Brian Ward, counsel

for Defendants, stating that, in Defendants’ view “no administrative record for the Proclamation

is required or appropriate” because “the President is not an administrative agency subject to the

APA.” Mr. Ward further explained Defendants’ position that no record is required for “State’s

notification regarding the Proclamation on its website;” and that “[a]s to the Federal Register

notice regarding information collection, Plaintiffs are not challenging OMB’s approval of the

information collection under the Paperwork Reduction Act.”

       I declare under penalty of perjury that the foregoing is true and correct.




PAGE 2 - DECLARATION OF NADIA DAHAB IN SUPPORT OF
PLAINTTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
         Case 3:19-cv-01743-SI    Document 67       Filed 11/08/19   Page 4 of 4




      EXECUTED this 8th day of November, 2019.


                                        s/Nadia H. Dahab
                                        Nadia H. Dahab, OSB No. 125630




PAGE 3 - DECLARATION OF NADIA DAHAB IN SUPPORT OF
PLAINTTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
